Name: Council Regulation (EU) NoÃ 556/2010 of 24Ã June 2010 amending Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: political geography;  United Nations;  international affairs;  social affairs;  justice;  cooperation policy;  criminal law
 Date Published: nan

 25.6.2010 EN Official Journal of the European Union L 159/9 COUNCIL REGULATION (EU) No 556/2010 of 24 June 2010 amending Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Council Common Position 2004/694/CFSP of 11 October 2004 on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Council Regulation (EC) No 1763/2004 of 11 October 2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (2) provides for the freezing of the funds and economic resources belonging to, or owned or held by, certain natural persons indicted by the ICTY, in accordance with Common Position 2004/694/CFSP. (2) It is appropriate to align Regulation (EC) No 1763/2004 with recent developments in sanctions practice, on the one hand as regards the identification of competent authorities and on the other, as regards the Article on Union jurisdiction. For the sake of clarity, the Articles to which amendments need to be made should be replaced in full. (3) Regulation (EC) No 1763/2004 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1763/2004 is amended as follows: (1) Article 3 is replaced by the following: Article 3 1. By way of derogation from Article 2, the competent authorities in the Member States, as indicated in the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the Member State concerned has notified the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks before the authorisation. 2. Member States shall inform the other Member States and the Commission of any authorisation granted under paragraph 1.; (2) Article 4 is replaced by the following: Article 4 1. By way of derogation from Article 2, the competent authorities in the Member States, as indicated in the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) The funds or economic resources are subject of a judicial, administrative or arbitral lien established prior to the date on which the natural person referred to in Article 2 was included in Annex I or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) The funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) The lien or judgment is not for the benefit of a natural person listed in Annex I; (d) Recognising the lien or judgment is not contrary to public policy in the Member State concerned. 2. Member States shall inform the other Member States and the Commission of any authorisation granted under paragraph 1.; (3) Article 7 is replaced by the following: Article 7 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, to the competent authorities of Member States as indicated in the websites listed in Annex II for the country where they are resident or located and shall transmit such information, directly or through the competent authority as indicated in the websites listed in Annex II, to the Commission; and (b) cooperate with that competent authority in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received.; (4) The following Article is inserted: Article 11a 1. Member States shall designate the competent authorities referred to in Articles 3, 4 and 7 and identify them in the websites as listed in Annex II. Member States shall notify the Commission of any changes to the addresses of their websites listed in Annex II before such changes take effect. 2. Member States shall notify the Commission of their competent authorities, including the contact details of those competent authorities, by 15 July 2010 and shall notify the Commission without delay of any subsequent amendment.; (5) Article 12 is replaced by the following: Article 12 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union.; (6) Annex II is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2010. For the Council The President J. BLANCO LÃ PEZ (1) OJ L 315, 14.10.2004, p. 52. (2) OJ L 315, 14.10.2004, p. 14. ANNEX ANNEX II Websites for information on the competent authorities referred to in Articles 3, 4 and 7, and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/SancionesInternacionales/Paginas FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/felelos_illetekes_hatosagok.htm MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/nl/Onderwerpen/Internationale_rechtsorde/Internationale_Sancties/Bevoegde_instanties_algemeen AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.mne.gov.pt/mne/pt/AutMedidasRestritivas.htm ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/en/about-us/what-we-do/services-we-deliver/business-services/export-controls-sanctions/ Address for notifications to the European Commission: European Commission DG External Relations Directorate A. Crisis Platform and Policy Coordination in Common Foreign and Security Policy Unit A2. Crisis Response and Peace Building CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel. (32 2) 295 55 85 Fax (32 2) 299 08 73